DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  In line 3, “compromising” should be --compromising:--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8 and 14-18 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Salas Madrid et al., U.S. Patent Publication 2010/0158601.

As per claims 1 and 15, Salas Madrid et al. disclose a coupling assembly (10) [swing pin asm] for a machine (Background, Summary) and method for lubricating said coupling assembly, the coupling assembly comprising:

 	a distribution device (34, 40, 48) for distributing the lubricant, the distribution device (34, 40, 48) comprising a distribution device inlet (18, 16) for receiving the lubricant and a distribution device outlet (near 42, near distal end of 48),
 	wherein the distribution device (34, 40, 48) is mounted to the pin (10) and the distribution device outlet (near 42, near distal end of 48) is arranged to direct lubricant into the first pin passageway inlet (Fig. E-1).

    PNG
    media_image1.png
    737
    970
    media_image1.png
    Greyscale

As per claim 2, Salas Madrid et al. as set forth above, disclose the distribution device (34, 40, 48) is integrated inside the pin (10).  Portions of (40, 48) are located inside pin (10).

As per claim 3, Salas Madrid et al. as set forth above, disclose the distribution device (34, 40, 48) receives lubricant from the distribution device inlet (18, 16), and distributes a predetermined quantity of lubricant to the distribution device outlet (near 42, near distal end of 48) (fig. 3).

As per claim 7, Salas Madrid et al. as set forth above, disclose the first pin passageway (fig. E-1) inlet is located at an end of the pin (10).

As per claim 8, Salas Madrid et al. as set forth above, disclose one or more bearing housings (background) in which the pin (10) is rotatably mounted.   The background discloses a swing pin assembly used in heavy duty machinery that experiences high mechanical stresses and strains.  Examiner interprets a pin in such an assembly is at least part of a journal bearing.  The journal bearing by definition having a bearing housing.


As per claim 14, Salas Madrid et al. disclose a machine (Background, summary) comprising:
 	 a coupling assembly (10) including
 	 a pin (10) comprising a first pin passageway (44) for a lubricant extending between a first pin passageway inlet (Fig. E-1) and a first pin passageway outlet (Fig. E-1) for directing the lubricant outside of the pin (10) (fig. 3); and

 	wherein the distribution device (34, 40, 48) is mounted to the pin (10) and the distribution device outlet (near 42, near distal end of 48) is arranged to direct lubricant into the first pin passageway inlet (Fig. E-1);
 	 a first component (Background);
 	 a second component (Background) rotatable relative to the first component about the pin (10); and
 	 a lubrication delivery system (Summary) for delivering the lubricant to the coupling assembly and/or receiving the lubricant from the coupling assembly.  Examiner interprets a boom and bucket disclosed in the Background to be first and second components.  Also, the lubrication delivery system to be the standard greasing method that attaches to zerk fittings for delivery of grease disclosed in the Summary. 

As per claim 16, Salas Madrid et al. as set forth above, disclose the distribution device (34, 40, 48) is located outside the pin (10).  The distribution device is located partially inside and partially outside the pin (fig 3).

As per claim 17, Salas Madrid et al. as set forth above, disclose the pin (10) includes an outer surface that extends from a first end of the pin (10) to a second end of the pin (10), and the first pin passageway inlet (Fig. E-1) is located at the outer surface of the pin (Fig. E-1).

As per claim 18, Salas Madrid et al. as set forth above, disclose the distribution device (34, 40, 48) includes a plurality of distribution device outlets (near 42, near distal end of 48), and the distribution device outlet (near 42) is a first distribution device outlet (near 42) of the plurality of distribution device outlets (near 42, near distal end of 48). 


Allowable Subject Matter
Claims 4-6, 9-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or suggest a coupling assembly for a machine and method for lubricating said coupling assembly, the coupling assembly including a pin comprising a first pin passageway for a lubricant extending between a first pin passageway inlet and a first pin passageway outlet for directing the lubricant outside of the pin; and a distribution device for distributing the lubricant, the distribution
device comprising a distribution device inlet for receiving the lubricant and a distribution device outlet,
 wherein the distribution device is mounted to the pin and the distribution device outlet is arranged to direct lubricant into the first pin passageway inlet; a second pin passageway outlet positioned in fluid communication with the distribution device inlet for directing lubricant into the distribution device inlet.   Or in the alternative: 
	the prior art of record fails to teach or suggest a coupling assembly for a machine and method for lubricating said coupling assembly, the coupling assembly including a pin comprising a first pin passageway for a lubricant extending between a first pin passageway inlet and a first pin passageway distribution device is configured to operate as a single-line series progressive distributor, and deliver a predetermined quantity of lubricant to each distribution device outlet of the plurality of distribution device outlets. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654